t c no united_states tax_court robert ancira petitioner v commissioner of internal revenue respondent docket no filed date p had a self-directed_ira account of which c was the custodian p requested that c purchase common_stock in x for the ira although the investment in x stock was not prohibited c as a matter of policy refused to purchase the stock because x was not publicly traded p arranged for c to issue a check drawn on the ira account made payable to x c sent the check to p who forwarded it to x xx issued the stock in the name of p’s ira p received x’s stock and delivered the stock to c r determined that there was a distribution from the ira to p held p was a conduit for c and there was no distribution from the ira to p 110_tc_110 distinguished david bruce spizer for petitioner emile l hebert iii and louis john zeller jr for respondent -- - opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure in petitioner’s federal_income_tax after concessions the issue is whether a transaction involving the purchase of stock in s k r m a inc s k constituted a distribution to petitioner from his individual_retirement_account ira at the time the petition was filed petitioner resided in new orleans louisiana unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure petitioner concedes that he failed to report dollar_figure of interest_income respondent concedes that petitioner is not liable for the sec_6662 penalty k apparently stands for smoothie king which we gather was the trade_name of a product background this case was submitted fully stipulated under rule and the applicable facts may be summarized as follows during petitioner maintained a self-directed_ira pershing a division of donaldson lufkin jenrette securities corp was the custodian of the ira and hibernia investments l l c hibernia was the investment adviser petitioner could request that the funds of the ira be invested in specific assets specific mutual funds stocks etc these requests were typically made by telephone to hibernia and pershing as custodian would then execute the requests in date petitioner requested that his ira invest dollar_figure in the stock of s k an employee of hibernia informed petitioner that although s k stock could be held as an asset of the ira pershing would not purchase the stock on behalf of the ira because the stock was not publicly traded subsequently petitioner contacted s k directly and was informed that its stock was available for purchase directly from s k petitioner and hibernia determined that the ira could invest in s k if pershing issued a check payable directly to s k hibernia furnished petitioner with a distribution request form from pershing to facilitate the issuance of the check the form the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this case - stated that use of this form will result in a distribution reportable to the irs internal_revenue_service on form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc on date petitioner executed the form reguesting pershing to issue a dollar_figure check made payable to s k and instructed that the check constituted an investment of his tra assets pershing sent petitioner a confirmation letter indicating that a distribution of dollar_figure had occurred on date and instructed petitioner to contact pershing if he had any questions on the same day pershing issued the dollar_figure check payable to s k drawn on petitioner’s ira account pershing sent the check to petitioner petitioner did not negotiate the check instead petitioner forwarded the check directly to s k a memorandum of corporate stock purchase maintained by s k reflected that on date petitioner’s ira purchased dollar_figure shares of stock for dollar_figure on date s k issued stock certificate no the certificate stated that ira fbo robert ancira m d dljusc is the owner of dollar_figure shares for reasons that are not clear the stock was not immediately transferred to pershing or to petitioner petitioner was unaware that pershing did not have the stock until much later when petitioner learned that the stock had not been - - transferred to pershing which was after the notice_of_deficiency was issued he contacted s k and had the certificate sent to him petitioner then delivered the stock to pershing and the stock was accepted by pershing and placed in petitioner’s ira account for petitioner’s federal_income_tax year pershing issued petitioner a form 1099-r indicating that a dollar_figure distribution had been made to petitioner petitioner did not report this dollar_figure transaction on his federal_income_tax return respondent determined that the check issued by pershing on date constituted a distribution from the ira to petitioner and was includable in income under sec_408 and sec_72 respondent also imposed the sec_72 10-percent additional tax discussion sec_408 provides that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the distributee in the manner provided under sec_72 respondent argues that petitioner’s completion of the distribution request form and the resulting issuance of the dollar_figure check constituted a distribution to petitioner under sec_408 -- - neither the internal_revenue_code nor the applicable regulations provide specific guidance on whether an amount is considered to have been paid or distributed out of an individual_retirement_plan in the circumstances here if on petitioner’s instructions pershing had paid the dollar_figure to s k for its stock there simply would have been an investment in an asset of the ira and there would have been no question whether there had been a distribution to petitioner similarly if pershing had delivered the check to a broker who had purchased the shares for petitioner’s ira account there would have been no distribution the broker would have been pershing’s agent the question then is whether when pershing delivered the check made out to s k to petitioner who in turn delivered it to s k to purchase the stock for the ira account there was a distribution to petitioner we point out that the question does not involve whether there was a nontaxable rollover of the ira assets within the period specified by sec_408 in 56_tc_530 affd 492_f2d_286 7th cir we noted we accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit - while the considerations in diamond may have been different we believe that our observation is applicable here from our perspective the soundest view of this case is that petitioner acted as a conduit for pershing by both arranging the stock purchase and ensuring that the check was delivered to s k the ira was a custodial_account and pershing was the trustee thereof as well as the holder of the assets in the account sec_408 sec_1_408-2 income_tax regs petitioner exercised his right under the ira agreement to direct investments of the ira assets by requesting that pershing invest a portion of his ira assets in s k stock because of pershing’s policy not to purchase securities that are not publicly traded petitioner acted as a conduit for pershing in arranging the investment the check was payable to and negotiated by s k the stock was issued to the ira account petitioner’s actions as the ira trustee’s agent consisted of insuring that the check was delivered to s k we are not aware of any provisions of the internal_revenue_code applicable regulations or case law that prohibit a taxpayer from acting as a conduit for an ira trustee under the circumstances presented here we further note that it cannot be argued cogently that petitioner was in constructive receipt of the assets represented by the transaction see 50_tc_585 its essence of constructive receipt is that --- - funds which are subject_to a taxpayer’s unfettered command and which he is free to enjoy at his option are constructively received by him whether he sees fit to enjoy them or not id pincite specifically under louisiana law petitioner was not a holder of and could not negotiate the check la rev stat ann secs defining a holder defining negotiation defining an individual entitled to enforce an instrument west petitioner’s actions as a conduit for the ira trustee in these limited circumstances violated no prohibition regarding a taxpayer’s relationship to his ira and therefore did not result ina distribution respondent argues that this transaction is controlled by 110_tc_110 in lemishow the taxpayer made withdrawals from retirement accounts invested the distributions in stock and contributed the stock to a new ira we held that this transaction could not qualify as a tax-free_rollover of qualified_plan assets because the character of the property transferred to the new ira was different from the character of the property distributed to the taxpayer and therefore under sec_402 the transaction did not gualify as a rollover id pincite but in this case --- - petitioner received no cash lemishow therefore is not on point nor do we find any significance in the fact that s k did not immediately deliver the shares to pershing in this regard we point out again that we are not dealing directly with the day limitation on a rollover of a distribution under sec_408 rather we are concerned with whether the delayed transfer of the stock certificate alters our conclusion that there was no distribution from the ira to petitioner at all times the ira not the petitioner was the owner of the shares even though it may not have been in physical possession of the stock certificate furthermore to the extent that this fact is relevant the failure of s k to deliver the stock certificate would not invalidate the transaction in 93_tc_114 we held that a bookkeeping error by the trustee of an tra which resulted in a portion of a rollover_distribution from another gualified plan not being credited to the ira account within the applicable_period did not preclude the rollover we noted that a bookkeeping error does not alter the rights and responsibilities between parties to a transaction id pincite while the question here is somewhat different we believe that similarly respondent’s reliance on 114_tc_259 and 97_tc_51 1s misplaced -- - the rationale is similar the failure here did not alter the ownership of the stock by the ira and certainly did not transfer the ownership to petitioner the worst that could be said is that there was an oversight from which we draw no adverse inference to reflect the foregoing decision will be entered under rule
